Citation Nr: 0304775	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  98-02 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 7, 
1995, for the award of service connection for PTSD. 

3.  Entitlement to service connection for a disability 
manifested by night sweats, fever, weakness, and fatigue. 

4.  Entitlement to service connection for a urinary tract 
disorder. 

5.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by: Linda Burkett O'Hern, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
						

INTRODUCTION

The veteran had active service from October 1968 to September 
1970.  

A review of the record reflects that in October 2002 the 
veteran's accredited representative asked to withdraw her 
representation of the veteran because he had reportedly 
stopped communicating with her. However, she has not complied 
with the provisions of 38 C.F.R. § 20.608 (2002) regarding 
withdrawal of services by a representative.  She was advised 
in an October 31, 2002, report of contact that she needed to 
send the veteran a copy of her motion to withdraw and send 
the Board a copy of the returned receipt. The record reflects 
that has not been done.  Accordingly, that motion is denied. 


REMAND

In a November 18, 2002, report of contact, it was indicated 
the veteran called in to cancel the hearing scheduled for him 
at the VARO in Muskogee on November 26, 2002.  It was noted 
that he "has elected the DRO to decide his case."  There is 
no indication that the claims file was subsequently referred 
to a DRO at the Muskogee DRO or elsewhere.  Accordingly, the 
appeal is necessarily remanded to afford due process.  
38 C.F.R. § 20.704 (2002).  

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following:  

The RO should contact the veteran and 
determine whether he wishes a hearing 
with a decision review officer and/or 
review of his claims file by a decision 
review officer.  The veteran should also 
be contacted to clarify exactly which 
issues he desires to pursue.  

The Board intimates no opinion, either favorable or 
unfavorable, as to any ultimate disposition of the case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has REMANDED to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






